Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8 February 2021 with respect to the 101 rejection have been fully considered and are persuasive. The 101 rejection of 8 December 2020 has been withdrawn.
Applicant's arguments filed 8 February 2021 with respect to the 103 rejection have been fully considered but they are not persuasive. 	Examiner notes the 103 rejection of 12/8/2020 was made under three references and the Applicant only mentions two. 	Applicant argues the cited references do not disclose the amended claim limitations. The amendments have been addressed below in the updated 103 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkmann US 9,141,582 in view of Carver US 2015/0294422 in further view of Slusar US 9,672,570 in further view of Cote US 2014/0180723.
As per claim 1:	Brinkmann discloses a processor-implemented method for assessing driving risk associated with one or more drivers, the method comprising (Abstract, Fig 1 ‘processor’):
gathering, by one or more sensors installed within one or more vehicles associated with the one or more drivers, a plurality of telematics data (Fig 3 ‘Receive vehicle driving data’, col. 4 lines 45-50 ‘vehicle driving data may be received from the vehicle, while additional data relating to the usage of the vehicle (e.g., locations where the vehicle is being driven, risks associated with those locations, weather conditions and traffic conditions for when and where the vehicle is being driven, etc.) may be retrieved from the vehicle or other data sources.’ Fig 2 ‘233 ‘Weather databases’, ‘232 traffic databases’, ‘231 location information’, the Background of Brinkman discloses vehicles have a plurality of sensors and telematics devices installed within the vehicles);
generating one or more customer behavior profiles based on the plurality of telematics data, a plurality of road network data, and a plurality of weather data (Abstract, Fig 2 ‘222 Driver Score Calculation’ and ‘223 Driving Trip Pattern; Fig 2 ‘233 ‘Weather databases’, ‘232 traffic databases’, ‘231 location information’); and

	Brinkmann fails to explicitly disclose, but Carver does disclose training, using a plurality of historical claims data and one or more features of the one or more customer behavior profiles, a risk scoring engine, wherein the risk scoring engine is a cognitive system that uses machine learning to improve an output accuracy as an amount or a quality of available training data increases, and wherein training comprises applying the plurality of historical claims data and one or more features of the one or more customer behavior profiles to a mathematical model (Abstract, ¶¶ [0069]-[0073] ] deep learning reads on machine learning, [0044]-[0045]);	It would have been obvious to one of ordinary skill in the art at the time of invention to include the features of machine learning as taught in Carver in Brinkmann since Carver identifies that those skilled in the art will understand that the possible context signals is almost unlimited using a machine learning algorithm and provide a better assessment of the total risk at any given time ([0065], [0071], [0085]) Brinkmann and Carver are in the art of risk assessment of drivers using telematics and it would have been obvious to a person skilled in the art to combine the machine learning techniques of Carver to improve the accuracy of the driver score calculation in Brinkmann, which contemplates updating the driver score frequently using new data from the multiple databases as well as additional driver data.	Brinkman fails to explicitly disclose but Slusar does disclose wherein a customer behavior profile comprises a histogram of a driving mileage, or a driving time, associated with a driver of the one or more drivers, over one or more contexts extrapolated form the road network data and weather data (col. 17 lines 46-55 describes a histogram of data point after enough data is collected in the context of behavioral history collected from the driver or other drivers, see also Fig 5 ‘518 server employs algorithms and inputs to determine behavior of driver and/or passengers)	It would have been obvious to one of ordinary skill in the art at the time of invention to include the features of a behavior profile comprising a histogram as taught in Slusar in Brinkmann because the unsafe or risky condition or activity can be summarized using driver behavior profiles and data analysis. Additionally, the primary reference of Brinkmann already discloses using driver profiles and behaviors that are collected, stored, categorized, and sorted into low, medium, or high risk (see figs 4A&4B) which is essentially sorting data and behavior in a histogram without the actual display of the data. A person having ordinary skill in the art would recognize the benefits of a histogram and that the resulting combination is predictable because the data is then merely used in an additional calculation to train a machine learning algorithm for accuracy. Both references are in the field of risk assessment, specifically driver risk based on telematics data.	Brinkmann fails to explicitly disclose but Cote does disclose comprising the presence of a shoulder or guardrails on the road ([0106] Fig 10 ‘guardrails’ and [0109] Fig 11 ‘shoulder’, in connection with [0107])	It would have been obvious to one of ordinary skill in the art at the time of invention to include the features of a behavior profile comprising a histogram as taught in Cote in Brinkmann because the location information database includes road conditions and additional risk factors would yield a predictable result in more accurate risk assessment.. A person having ordinary skill in the art would recognize the benefits of additional road condition information and that the resulting combination is predictable because the data is then merely used in an additional calculation to train a machine learning algorithm for accuracy. Both references are in the field of risk assessment, specifically driver risk based on telematics data.As per claim 3:	Brinkmann fails to explicitly disclose but Carver does disclose the method of claim 1, wherein the risk scoring engine employs a mathematical model selected from a group consisting of a statistical linear regression model, a regression network, a classification network of deep learning models, and a classification model in machine 
As per claim 4:	Brinkmann further discloses the method of claim 1, further comprising: generating a confidence level of the assessment of the risk of loss (Fig 5 discloses the updating of a driver score when the score is adjusted due to changes as the risk of loss is variable and changes over time, col. 17 lines 1-61 driving analysis server).
As per claim 5:	Brinkmann further discloses the method of claim 1, wherein the assessment of the risk of loss comprises one or more claim ratios, wherein a claim ratio is a ratio of a 
As per claim 6:	Brinkmann further discloses the method of claim 1, further comprising: analyzing one or more environmental risk factors from the plurality of road network data, the plurality of weather data or the plurality of claims data to assess an environmental impact on one or more risks posed by one or more drivers (Fig 2 ‘weather databases’, col. 4 line 45-col. 5 line 3 disclose the effect different factor have on a driver score and the associated risk of loss, col. 15 lines 22-51).
As per claim 7:	Brinkmann further discloses the method of claim 1, wherein one or more regional risk features taken from the plurality of road network data, the plurality of weather data or the plurality of claims data are used to demonstrate one or more risk characteristics of one or more geographical regions (Fig 2 ‘231 location information databases’, Fig 4B, col. 4 lines 45-60 disclose that certain activities in high risk areas or location with higher instances of accidents or vehicle damage affect the risk determination).
As per claim 8:	Claim 8 is rejected under the rationale of claim 1 with special attention to:

As per claim 15:	Claim 15 is rejected under the rationale of claim 1 with special attention to:	Brinkmann discloses one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor to cause the processor to perform a method comprising (Fig 1 ‘memory, processor, RAM, ROM).
As per claims 17-20:	Claims 17-20 are rejected under the rationales of claims 3-6, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863.  The examiner can normally be reached on M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692